DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-20, in the reply filed on 05 April 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claims recites “wherein the display device is configured to, in response to determining that the transceiver is operating in the clinical mode, not display analyte data” in lines 1-2. It is unclear how a display device does not display analyte data when in the clinical mode, the analyte data is not conveyed to the display device. It is unclear whether it prevents historical data from previous sessions from being displayed or prevents some other analyte data from being displayed. It is noted that, as currently recited, the claim may be subject to a rejection under 35 U.S.C. 112(d) if clarification of 
Claim 19 recites the limitation "the settings of the transceiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valdes et al (US 2012/0108934), hereinafter Valdes.
Regarding claim 1, Valdes teaches an analyte monitoring system (abstract, Fig. 1) comprising: 
an analyte sensor (Fig 1 element 10, par. [0050]); 
a transceiver (Fig. 3 element 338, par. [0073]) configured to operate in two or more modes of operation (Fig. 3 elements 14-22 and 338, par. [0071] & [0073] – the devices 14-22, which the transceiver 338 is part of as shown in Fig. 3, operate in two modes, indicating the transceiver is configured to operate in two or more modes of operation); and 
a display device (Fig. 1 & 3 elements 14, 16, 18, 20, and 22, par. [0073] – elements 14-22 are display devices) configured to communicate with the transceiver (par. [0073], Fig. 3 – transceiver 338 is part of the display device 14-22, therefore indicating the display device 14-22 communicate with the transceiver), wherein the display device is configured to (a) determine in which one of the two or more modes of operation the transceiver is operating or (b) set the mode in which the transceiver is operating to one of the two or more modes of operation (Fig. 4 elements 406 and 408, par. [0071], [0074] & [0080] – the LCD and buttons on the display, which are part of the display device, are used for mode determination, which indicates the display device sets the mode in which the transceiver is operating to one of the two or more modes of operating; the display device must determine in which one of the two modes of operation the transceiver is operating in to perform the correct functions of either mode); 
wherein the two or more modes of operation include 
(i) a clinical mode in which the transceiver receives first sensor data from the analyte sensor (par. [0069-0070] & [0073] – in a blinded mode, equivalent to a clinical mode because it performs the same function, the transceiver receives first sensor data from the analyte sensor) and calculates one or more first analyte levels using at least the received first sensor data (par. [0069-0070] – in the blinded mode, the transceiver receives and processes the sensor data to calculate concentration values, which embody one or more first analyte levels),  but does not convey the one or more first analyte levels to the display device (par. [0069-0070] – in the blinded mode, the transceiver receives and processes the analyte sensor data but does not display, and therefore does not convey, the one or more first analyte levels on the display of the display device) and 
(ii) an unblinded mode in which the transceiver receives second sensor data from the analyte sensor (par. [0071] & [0073] – in an unblinded mode, the transceiver of the display device receives sensor data from the analyte sensor, which embodies second sensor data because it is collected in a different mode than the first sensor data is collected in), calculates one or more second analyte levels using at least the received second sensor data (par. [0071] – in the unblinded mode, the second analyte levels are processed to display analyte concentration values, indicating the system calculates one or more second analyte levels using the received second sensor data), and conveys the one or more second analyte levels to the display device (par. [0071] – in the unblinded mode, the display device, comprising the transceiver, displays the one or more second analyte levels on the display of the display device, indicating the second analyte levels are conveyed to the display device) .  
Regarding claim 2, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the transceiver operating according to the clinical mode calculates one or more first analyte level trends using at least the one or more first analyte levels (par. [0073], [0097-0098] – in blinded mode, equivalent to the clinical mode as established above, the transceiver receives the first analyte sensor data and computes trends of analyte concentrations, indicating the system calculates one or more first analyte level trends using at least the one or more first analyte levels) but does not convey the one or more first analyte level trends to the display device (par. [0069-0070], [0098] – in the blinded mode, the display device comprising the transceiver does not convey the data calculated from the sensor data, which indicates the one or more first analyte level trends are not conveyed to the display device, specifically the display of the display device).  
Regarding claim 7, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the transceiver operating according to the unblinded mode calculates one or more second analyte level trends using at least the one or more second analyte levels (par. [0071] & [0073] – in the unblinded mode, the system displays analyte level trends over time, indicating the display device, comprising the transceiver, calculates one or more second analute level trends using at least the one or more second analyte levels processed from the sensor data) and conveys the one or more second analyte level trends to the display device (par. [0071] – in the unblinded mode, the system displays second analyte level trends to the user via the display of the display device, indicating the second analyte level trends are conveyed to the display device, specifically the display of the display device).  
Regarding claim 8, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the transceiver operating according to the unblinded mode generates one or more of (par. [0071], [0074], [0080-0083] – the data received and processed by the transceiver in the unblinded mode is used for subsequent processing of the determination of whether an alert/alarm/notification should be generated for the user, indicating while the system comprising the transceiver is operating in the unblinded mode, it also generates one or more of alerts/alarms/notifications which may be visual, auditory, or tactile) and conveys the generated alerts, alarms, or notifications to the display device (par. [0071], [0080-0083] – the display device displays the generated alerts/alarms/notifications, indicating the generated alerts/alarms/notifications are conveyed to the display device).  
Regarding claim 9, Valdes teaches the invention as set forth above in claim 8. Valdes further teaches wherein the conveyed alerts, alarms, or notifications include analyte-related alerts, alarms, or notifications (par. [0081-0083] – the alerts/alarms/notifications conveyed to the display device include hypoglycemic alerts and notifications such as “perform another fingerstick measurement” which are analyte-related alerts/alarms/notifications).  
Regarding claim 10, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the two or more modes of operation include a blinded mode in which the transceiver receives third sensor data from the analyte sensor (par. [0073], [0101] – in the third mode, data is collected from the analyte sensor from the transceiver; the data embodies third sensor data because it is collected in a third mode; the third mode embodies a blinded mode because it performs the same function) but does not calculate one or more analyte levels using the received third sensor data (par. [0101] – in the third mode, data from the analyte sensor is collected and triggers alarms but is not processed, indicating the system does not calculate one or more analyte levels using the received third sensor data).  
Regarding claim 11, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the transceiver is configured to (i) receive a mode command that specifies one of the (par. [0071], [0073] & [0080] – the transceiver and rest of the display device operate in one of two modes; the display device receives a mode selection command from the LCD and button parts of the device and sends the mode selection command to the transceiver and rest of the device system to specify which one of the two or more modes operation the system is operating in, therefore the transceiver receives a mode command that specifies one of the two or more modes of operation from the display device) and (ii) operate according to the specified mode of operation (par. [0071], [0073] & [0080] – once the LCD and buttons send the mode selection to the rest of the device system, the transceiver and rest of the device operate according to the selected specified mode of operation).  
Regarding claim 12, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein one or more of the transceiver and the display device are configured to activate a timer to keep track of how long the transceiver operates according to the clinical mode (par. [0069] & [0085] – the processor of the display device determines a period of time in which the system operates in a blinded mode, equivalent to a clinical mode as established above, where the period of time may be one day, one week, or longer, indicating the display device activates a timer to keep track of the period of time, or how long, the device including the transceiver operates according to the blinded mode).  
Regarding claim 13, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the display device is configured to determine in which of the two or more modes of operation the transceiver is operating (par. [0071], [0074] & [0080] – the LCD and buttons on the display, which are part of the display device, are used for mode determination, which indicates the display device sets the mode in which the transceiver is operating to one of the two or more modes of operating; the display device must determine in which one of the two modes of operation the transceiver is operating in to perform the correct functions of either mode).  
(par. [0071], [0074] & [0080] – the display device must determine in which one of the two modes of operation the transceiver is operating in to perform the correct functions of either mode, and then adapts the other device elements to operate in the same mode as the determined mode of transceiver operation in order to either display or not display processed sensor data).  
Regarding claim 16, Valdes teaches the invention as set forth above in claim 13. Valdes further teaches wherein the display device is configured to, in response to determining that the transceiver is operating in the clinical mode, not display analyte data (par. [0069-0071], [0074] & [0080] – the display device must determine in which one of the two modes of operation the transceiver is operating in to perform the correct functions of either mode; in response to the display device determining the transceiver and rest of the system is operating in the blinded mode, the display device does not display analyte data).  
Regarding claim 17, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the display device is configured to set the mode in which the transceiver is operating to one of the two or more modes of operation (par. [0071], [0074] & [0080] – the LCD and buttons on the display, which are part of the display device, are used for mode determination, which indicates the display device sets the mode in which the transceiver is operating to one of the two or more modes of operating).  
Regarding claim 18, Valdes teaches the invention as set forth above in claim 17. Valdes further teaches wherein the display device is configured to set the mode in which the transceiver is operating by conveying a command specifying the one of the two or more modes of transceiver operation (par. [0071], [0074] & [0080] – the LCD and buttons on the display, which are part of the display device, are used for mode determination, which indicates the display device, specifically the LCD and buttons, set the mode in which the transceiver and rest of the device is operating by conveying a command specifying the one of the two or more modes of transceiver and device operation).  
Regarding claim 19, Valdes teaches the invention as set forth above in claim 17. Valdes further teaches wherein the display device is configured to set the mode in which the transceiver is operating by modifying the settings of the transceiver (par. [0071], [0074] & [0080] – the LCD and buttons on the display, which are part of the display device, are used for mode determination, which indicates the display device, specifically the LCD and buttons, set the mode in which the transceiver and rest of the device is operating by modifying the settings of the transceiver and rest of the device to receive the sensor data and either display or not display the data based on whether the system is modified to unblinded or blinded mode, respectively).    
Regarding claim 20, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the display device is configured to convey a reference measurement (par. [0074] – the memory of the display device conveys a calibration analyte concentration, which embodies a reference measurement), and the transceiver is configured to receive the reference measurement (par. [0073-0074] – the processor and rest of the display device, including the transceiver, receives the reference measurement in order to process the sensor data) and use the reference measurement to calibrate calculation of analyte levels based on received sensor data (par. [0071] & [0074] – the display device, including the transceiver, uses the reference measurement to calibrate the calculation of analyte levels based on the received sensor data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al (US 2012/0108934), hereinafter Valdes, in view of Kameth et al (US 2009/0192751), hereinafter Kamath.
Regarding claim 3, Valdes teaches the invention as set forth above in claim 1. Valdes further teaches wherein the transceiver operating according to the clinical mode (i) generates one or more of alerts, alarms, and notifications (par. [0069-0070] – when the display device, comprising the transceiver, is operating according to the blinded mode, equivalent to the clinical mode as established above, alarms/alerts/notifications are generated of pending hyperglycemic or hypoglycemic events). 
(ii) conveys some but not all of the generated alerts, alarms, or notifications to the display device.  
However, Kamath, in the same field of endeavor, teaches on an analyte monitoring system (abstract, par. [0076] & [0304], Fig. 1 element 100A)
wherein the system (i) generates one or more of alerts, alarms, and notifications (par. [0063], [0065], [0575-0576] – the system generates one or more of audible, visual, vibration, or other alerts/alarms/notifications) and (ii) conveys some but not all of the generated alerts, alarms, or notifications to the display device (par. [0065], [0357], [0575-0576] – the system generates one or more of alerts/alarms/notifications, but only conveys alarms when there is urgent need in a resting mode, indicating the system conveys some alarms of urgent need but not all of the generated alerts/alarms/notifications, where the alerts/alarms/notifications are displayed visually on a display device).  
When the analyte monitoring system comprising the transceiver operating according to the clinical mode of Valdes is modified with the alarm conditions as taught by Kamath, one of ordinary skill in the art would reach an analyte monitoring system wherein the transceiver operating according to the clinical mode (i) generates one or more of alerts, alarms, and notifications and (ii) conveys some but not all of the generated alerts, alarms, or notifications to the display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anlayte monitoring system of Valdes with the alarm conditions as taught by Kamath in order to create a device that can be adapted to a user’s activity and/or physiological condition as recognized by Kamath (Kamath par. [0575]). 
Regarding claim 4, Valdes in view of Kamath teaches the invention as set forth above in claim 3. Kamath further teaches wherein the generated but not conveyed alerts, alarms, or notifications include analyte-related alerts, alarms, or notifications (par. [0576] – the generated by not conveyed alerts/alarms/notifications include those where the glucose levels or changes are not urgent, which are analyte related alerts/alarms/notifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte monitoring system of Valdes in view of Kamath with the specific alerts not conveyed as further taught by Kamath in order to create a device that can be customized to a user’s preferences as recognized by Kamath (Kamath par. [0575]).
Regarding claim 5, Valdes in view of Kamath teaches the invention as set forth above in claim 3. Valdes further teaches wherein the conveyed alerts, alarms, or notifications include analyte-unrelated alerts, alarms, or notifications (par. [0083] – convey alerts/alarms/notifications include procedures such as “perform another finger stick measurement”, which is an action by the user and therefore analyte-unrelated).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al (US 2012/0108934), hereinafter Valdes, in view of Kameth et al (US 2009/0192751), hereinafter Kamath, as applied to claim 3 above, and further in view of Wedekind et al (US 2017/0281060), hereinafter Wedekind.
Regarding claim 6, Valdes in view of Kamath teaches the invention as set forth above in claim 3. Valdes in view of Kamath does teaches wherein the conveyed alerts, alarms, or notifications include one or more calibration notifications and/or one or more transceiver battery level notifications.
However, Wedekind, in the same field of endeavor, teaches on an analyte monitoring system (abstract, Fig. 1A)
wherein the conveyed alerts, alarms, or notifications include one or more calibration notifications and/or one or more transceiver battery level notifications (par. [0022], [0058], [0160] – the system conveys notifications to the user that the battery of the sensor electronics, which includes a transceiver, has a low battery, which embodies the conveyed alerts/alarms/notifications including one or more transceiver battery level notifications). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analyte monitoring system of Valdes in view of Kamath with the transceiver battery level notification as taught by Wedekind in order to improve the convenience of the device by extending the battery life of the device as recognized by Wedekind (Wedekind par. [0192])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al (US 2012/0108934), hereinafter Valdes, in view of Wedekind et al (US 2017/0281060), hereinafter Wedekind.

Regarding claim 14, Valdes teaches the invention as set forth above in claim 13. Valdes does not teach wherein the display device is configured to determine in which of the two or more modes of operation the transceiver is operating when the display device connects with the transceiver. 
However, Wedekind, in the same field of endeavor, teaches on an analyte monitoring system (abstract, Fig. 1A)
wherein the display device is configured to determine in which of the two or more modes of operation the transceiver is operating when the display device connects with the transceiver (par. [0058], [0133-0134], [0160-0161] – when the display device is connected to the transceiver, which is part of the sensor electronics, via Bluetooth or other communication means, the display device then determines which of many modes of operation the transceiver is operating in such as shelf mode, low power mode, normal operation, sleep mode, and others, indicating the display device determines in which of the two or more modes of operation the transceiver is operating when the display device connects with the transceiver of the sensor electronics). 
(Wedekind par. [0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.E./               Examiner, Art Unit 3791                                                                                                                                                                                         	/CHRISTIAN JANG/               Primary Examiner, Art Unit 3791